DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous notice of allowance incorrectly indicated canceled claim 17 as allowed. The notice of allowance has been updated to correct this error.

Allowable Subject Matter
Claims 1, 2, 5-16, 18, 19 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the claimed limitations found in independent claims 1, 13, 18 and 25 comprising the claimed analyzer and method for measuring levels of fats oils, grease, water sludge and air in an interceptor comprising a sensor sub-unit with a plurality of electrode ring pairs positioned adjacent to each other and immediately adjacent to an inside surface of the enclosure and a controller which determines the identity of the materials and levels of FOG, water, sludge and air in the interceptor. The prior art teaches similar devices and methods but does not explicitly disclose the arrangement of the electrode ring pairs or the specific identities of the materials in the interceptor. As all remaining claims ultimately depend from those listed above, they are deemed allowable for the same reasons due their dependency thereon. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861   

/PAUL M. WEST/Primary Examiner, Art Unit 2861